Fourteen years 
ago, in this very Hall, the international community, in a 
promising move, pledged to attain a series of common 
goals by 2015, essentially, to eradicate poverty and 
achieve a prosperous and shared world in a secure 
environment. Now, one year before that deadline, we 
must recognize that humankind has not been able to 
create all the conditions necessary for the development 
we aspire to. The very foundations of our Organization 
are likely to be shaken if steps are not taken to deal with 
the immense challenges facing us.

Poverty always goes hand in hand with major 
pandemics, undermining any glimmer of hope for 
the decent life to which our people are entitled. 
Humankind’s aggressiveness towards the environment 
pushes it out of the balance that is essential for its 
growth and for sustainable development. Fundamental 
rights are still being trampled on, opening the door to 
intolerance, frustrations and social crises. Peace and 
security are faltering in many countries, threatening 
more than ever the stability of our planet. It is clear that 
only a comprehensive and cooperative approach will 
lead us to a society free of the defects that prevent true 
progress.

In congratulating the President of the Assembly on 
his election, we would like to state that he is without 
a doubt contributing to the momentum for a new 
global partnership, which we have all been hoping 
for and which is so crucial. Today, we wish to assure 
him that we will provide him with the same kind of 
unfailing support that we provided to his predecessor, 
Ambassador John Ashe, to whom we pay tribute for 
his leadership in seeking solutions to our issues of 
concern. I must address the issue of the serious health 
and humanitarian crisis that Sierra Leone, Liberia and 
Guinea are currently facing. As members know, the 
Ebola virus, a disease characterized by haemorrhagic 
fever, continues to threaten international security. 
Since its most recent appearance in March 2014, it 
has caused over 2,500 deaths and continues to cause 
victims. Health-care workers have not been spared.

Faced with the spread of the epidemic, an 
extraordinary summit of heads of State and Government 
of the Mano River Union was held in Conakry on 
1 August. The summit adopted a common strategy 
for fighting the disease and made an urgent appeal to 
the international community for a coordinated global 
response. At the national level, my Government declared 
a health emergency on 13 August. The quarantine line 
was reinforced by the establishment of compulsory 
medical checks at all border crossings and crossing 
places in the country, in particular airports and ports.

The negative impact of the Ebola virus on the 
country’s economy can be seen in the decrease in trade, 
productivity and activity in the transport, investment 
and tourism sectors. To date, Guinea has suffered a loss 
of nearly 2.5 per cent in the growth forecast for gross 
domestic product. That loss could increase if adequate 
measures are not taken in time to stem the epidemic. 
There have been other adverse consequences for the 
affected countries, in particular in terms of borders 
being closed, the free movement of persons hindered, 
flights cancelled and nationals of the States affected by 
the disease stigmatized.

The Ebola epidemic reminds us of the urgent need 
for a comprehensive approach to contain and defeat this 
terrible disease. We must isolate Ebola, not countries. 
We must counter the irrational panic that has gripped 
the world. Ebola is a very serious epidemic, but it is not 
a death sentence. Ebola can be cured.


We therefore welcome the fact that several African 
Heads of State have joined President Ibrahim Boubacar 
Keita of Mali and the King of Morocco, to whom I pay 
tribute, and France and England, as President Alassane 
Ouattara of Côte d’Ivoire, President Teodoro Obiang 
Nguema Mbasogo of Equatorial Guinea, President 
Denis Sassou Nguesso of the Republic of Congo and 
President Ali Bongo Ondimba of Gabon have decided 
to lift the ban on flights and the use of airports. I thank 
them.

In my capacity as Acting Chair of the Mano River 
Union, I would like to welcome the appointment of 
the United Nations System Senior Coordinator for 
Ebola Virus Disease and pay tribute to the work of 
the World Health Organization, the United States 
Centers for Disease Control in Atlanta, Médecins 
sans Frontières, the International Federation of Red 
Cross and Red Crescent Societies and other bilateral 
and multilateral partners who are sparing no effort to 
support coordinated action by the affected countries to 
eradicate the Ebola virus.

My Government welcomes with genuine satisfaction 
Security Council resolution 2177 (2014), which was 
co-sponsored by 134 Member States and adopted 
unanimously by the members of the Council, and 
resolution 69/1, on the establishment of a United 
Nations Mission for Ebola Emergency Response. I 
welcome the spirit of solidarity that continues to be 
shown to the countries affected by the epidemic and 
express our gratitude to all States and organizations 
that have assisted us. I thank in particular President 
Obama, President François Hollande and the Secretary-
General for their support and their call to action to all 
the countries of the world.

Our countries have urgent needs that must be met 
to further boost our efforts to fight effectively against 
Ebola. Those needs are in a variety of areas, including 
strengthening our infrastructure and health systems 
and increasing the number of health-care workers and 
financial, material and logistical support, as the gaps in 
those areas inhibit our efforts. Promises are nice, but 
there is an urgent need for action on the ground. The 
faster we act, the better chance we have of stopping the 
disease.

Sustainable development remains the cornerstone 
of the harmonious development of humankind. The 
international community has an obligation to end the 
poverty that still grips almost 2 billion people, most of 
whom live in Africa. Beyond the economic and social 
concerns, it is a matter of human dignity. It is a matter 
of justice and fairness. We therefore do not have the 
right to back off, much less to give up.

Certainly, progress has been made, if unevenly, 
towards achieving the Millennium Development Goals. 
Illiteracy has been pushed back, although efforts 
are still needed to achieve the quality and equality 
required in the pursuit of knowledge. The essential 
role of women in transforming society has been further 
enhanced. However, family health and access to water, 
basic health care and social protection deserve further 
investment and political commitment. Worse, the 
digital divide has been slow to show any improvement, 
for lack of an adequate policy of ownership or transfers 
of science and new technologies. However, encouraging 
results have been achieved in the fight against malaria 
and HIV/AIDS despite the spectre of the disease, which 
still haunts the lives of millions of people who do not 
have access to antiretroviral medicine.

The many challenges facing our world require an 
urgent, comprehensive and coordinated response. In 
the collective quest for well-being, Africa in particular 
has seen renewed growth, but it is having difficulty 
in translating that growth into a true engine for 
development. Eradicating poverty is an uphill battle. 
The new Africa that we aspire to should promote 
structural changes that enable it to acquire robust and 
diversified economies so as to guarantee reinvestment 
in value-added and environmentally friendly industries 
in future.

In that context, the Climate Summit held on the 
sidelines of the current session has provided hope that a 
binding agreement will be adopted at the international 
conference to be held in Paris in 2015. It goes without 
saying that those measures will build on the foundation 
of a vibrant private sector that is underpinned by strong 
institutions that guarantee good governance, which is 
itself the crucible of inclusive development.

That is why, despite the backdrop of a relentless 
systemic crisis and the scarcity of external resources 
because of unfulfilled commitments, Africa will be able 
to enter into the international system, gain confidence 
and increase intra-African trade to influence the flow of 
world trade. That is also why our continent will, relying 
primarily on its own strength — and that is extremely 
important — be able to become less vulnerable and 
build resilience through coherent strategies and the 
search for innovative financing to accelerate its full 
potential.


Recognizing all those challenges, Guinea has made 
a decisive commitment to promoting democracy and 
the rule of law, which are the foundation for sustainable 
development. In doing so, since our assumption of the 
country’s leadership in 2010 we have taken measures 
that affect all areas of our national life. The reform 
of the defence and security sector ensures that our 
armed forces are at the service of the Republic and 
increases their participation in the development process 
and in peacekeeping in the world. The independence 
of the judiciary is now ensured. Our stabilized and 
competitive macroeconomic framework strengthens 
Guinea’s credibility at the international level.

Guinea has been admitted to the Extractive 
Industries Transparency Initiative and today has one of 
the most attractive mining codes. Even better, the review 
of all contracts allows us to make the environment safer 
for investors and ensures a development process that 
benefits Guineans while preserving our ecosystem.

Of course, the development of the mining sector 
will rely on promoting agriculture to ensure our food 
security and to pass on to future generations the 
resources needed to shape to the world they hope for. 
The growth we aspire to will be even more promising 
as it creates decent jobs for our youth and empowers 
women — two sectors of society that constitute the rich 
and inexhaustible source of all progress.

Our unquenchable desire to ensure the well-being of 
our people can be fulfilled only in a stable environment 
that is free from crises and conflicts. Multilateralism, 
which is the only way to realize our goals, is imperative, 
since our States, whether big or small, strong or weak, 
are determined to contribute to building a more just 
and equitable global society within a reformed United 
Nations that is responsive to the needs of humanity. 
In that context, Africa, the continent that is the most 
affected, will shoulder its responsibilities by pooling 
its efforts through greater regional integration, which 
is an essential element of a global partnership leading 
to a more dynamic and pragmatic peace.

That is why we must be more involved in the 
struggle against terrorism, extremism and intolerance 
and the illicit trafficking in small arms and light 
weapons, which fuel cross-border crime and maritime 
insecurity — the numerous scourges that hinder 
development. The time has come to be the true builders 
of our destiny. The rule of law, respect for all human 
rights and good governance remain intangible realities 
that we must promote. Likewise, the implementation 
of the African Peace and Security Architecture and 
the ability of Africa to respond quickly to crises will 
strengthen our credibility with regard to stabilizing the 
continent.

I should like to stress in particular the unacceptable 
suffering that our Palestinian brothers are experiencing. 
Guinea has always clearly and unambiguously expressed 
its unconditional solidarity with the just Palestinian 
cause and firmly condemns the heinous acts committed 
by Israel in the Gaza Strip, which is now suffering 
under the yoke of a cruel and vile embargo. My country 
remains convinced that any viable and lasting solution 
to the situation in the Middle East hinges on the 
creation of two States living side by side within secure 
and internationally recognized borders, based on the 
pre-1967 borders.

We will soon have the opportunity to take stock of 
the Millennium Development Goals. On the eve of that 
meeting and bearing in mind that we decided, at our 
sixty-eighth session, to set the stage for the sustainable 
development goals, it is clear that the implementation 
of those legitimate goals remains dependent both on 
the appropriate means for its implementation and on 
whether the priorities of poor countries, in particular 
African countries, are taken into account.

That is why Guinea, which has a member on the 
Secretary-General’s High-level Panel of Eminent 
Persons on the Post-2015 Development Agenda, calls 
for greater attention to be given to the African Common 
Position on the post-2015 development agenda. That is 
all the more relevant since, if Africa does well, the world 
will do better. The new Africa — more ambitious and 
more promising and aware of its human and economic 
potential — is now ready to assume its responsibilities.

I again thank Secretary-General Ban Ki-moon, 
who has devoted all his actions and energy into forging 
an adequate response on the part of the United Nations 
to all the challenges we face. He deserves our gratitude 
and respect. There is no doubt that his efforts will 
chart the course for the indispensable reform of the 
international system, so that the United Nations will be 
true to its original objectives of promoting peace and 
security and respect for human rights and fundamental 
freedoms in a world of democracy, equity and progress 
for all.
